Citation Nr: 1223850	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  05-28 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals of left femur fracture with marked left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1977 to July 1980.  He had subsequent service in the National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2005 of a Department of Veterans Affairs (VA) Regional Office (RO or Agency of Original Jurisdiction (AOJ)).

In June 2010, the Board remanded the claim for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The claim is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND 

In June 2012, the Veteran submitted additional evidence without waiving the procedural right to have the evidence initially considered by the RO or AOJ.  As the evidence has a bearing on the claim, the evidence is referred to the RO for initial consideration.

Also, the residuals of left femur fracture with marked left knee disability are currently rated 30 percent under Diagnostic Code 5255.  

Other potentially applicable Diagnostic Codes are Diagnostic Code 5256 (anklyosis of the knee) and Diagnostic Code 5275 (shortening of the lower extremity). 





Under Diagnostic Code 5255, impairment of the femur with marked knee disability is rated 30 percent.  There are ratings higher than 30 percent for impairment of the femur with nonunion or a false joint at the surgical neck of the femur. 

Under Diagnostic Code 5256, favorable ankylosis of the knee in full extension, or in slight flexion between zero degrees and 10 degrees is rated 30 percent disabling.  There are ratings higher than 30 percent for unfavorable ankylosis.

Under Diagnostic Code 5275, shortening of the lower extremity is rated from 10 percent to 60 percent at intervals of 10 percent, depending on the length of the shorter extremity.  A separate rating cannot be assigned for the shortening of leg with other ratings for fracture or faulty union in the same extremity. 

On VA examination in May 2005, the left leg was 3 cm. shorter than the right leg.  On VA examination in July 2010, the left leg was 1 inch shorter than the right leg. The additional evidence shows that in June 2012 the left leg was 8 cm. shorter than the right leg.  The differences in the measurements were due to the different anatomical markers from which the measurements were taken.   

As the record is insufficient to decide whether a rating higher that 30 percent is warranted under Diagnostic Code 5275 for shortening of the lower extremity, further development under the duty to assist is needed. 

Accordingly, the appeal is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

a).  The angle of ankylosis of the left knee, and 

b).  The length of both lower extremities by measuring from the anterior superior spine of the ilium to the internal malleolus of the tibia. 

2.  After the above development is completed, adjudicate the claim for increase, considering the additional evidence, under Diagnostic Codes 5256 and 5275, assigning one rating, and, if applicable, the higher of the two ratings.  

If any benefit sought on appeal is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




Department of Veterans Affairs


